240 F.3d 1156 (9th Cir. 2001)
SE JONG NOH, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 98-70982
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed March 1, 2001

1
Before: Procter Hug, Jr. and David R. Thompson, Circuit Judges, and Jane A. Restani, Court of International Trade Judge.1

ORDER

2
The Respondent's petition for rehearing is granted. The opinion filed in this case on October 5, 2000 and published at 229 F.3d 771 is WITHDRAWN.



Notes:


1
Honorable Jane A. Restani, Judge, United States Court of International Trade, sitting by designation.